            Case 1:20-cv-01676-RA Document 8 Filed 05/08/20 Page 1 of 1



                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 BRIAN FISCHLER individually and on                                  DATE FILED: 5-8-20
 behalf of all other persons similarly situated,

                             Plaintiff,
                                                                       20-CV-1676 (RA)
                        v.                                                  ORDER
 TAFT CLOTHING, INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on February 25, 2020. On February 27, 2020, the Court ordered

the parties to meet and confer within 30 days of service of the summons and complaint, and to

submit a joint letter within 45 days of service. Although Plaintiff has not filed an affidavit of

service on the docket, counsel for Defendant appeared in this action on April 1, 2020. To date,

however, the Court has not received the parties’ joint later. No later than May 15, 2020, the parties

shall file a joint letter updating the Court as to the status of this case, including whether Defendant

has been served with the summons and complaint, and addressing the issues in the Court’s

February 27th Order.

SO ORDERED.

Dated:      May 8, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
